JANVIER, J.
Plaintiff company sues defendants on an open account for $262.23, the purchase price of certain clothing, dry goods and merchandise. No defense was made, defendant’s counsel stating: “We *473admit delivery of the goods itemized in the invoices, the subject of this case.”
It is very evident that the judgment appealed from should be affirmed, and, as we find in the record an answer to the appeal in which it is asked that we award damages for frivolous appeal, we believe that this prayer should be granted, though the fact that the defendants have gone into bankruptcy makes it more than doubtful if such an award will bear fruit.
It is therefore ordered, adjudged and decreed that the judgment appealed from be and it is amended by allowing plaintiff 10 per cent damages for frivolous appeal, and as so amended it is affirmed.